EXHIBIT 99 RPC, Inc. Board of Directors Authorizes Expansion of Stock Buyback Program ATLANTA, June 5, 2013 - RPC, Inc. (NYSE: RES) announced today that its Board of Directors approved an increase of 5.0 million shares to its stock repurchase program.The Company’s repurchase program does not have an expiration date. RPC provides a broad range of specialized oilfield services and equipment primarily to independent and major oilfield companies engaged in the exploration, production and development of oil and gas properties throughout the United States, including the Gulf of Mexico, mid-continent, southwest, Appalachian and Rocky Mountain regions, and in selected international markets.RPC’s investor website can be found at www.rpc.net. For information about RPC, Inc., please contact: Ben Palmer Chief Financial Officer (404) 321-2140 irdept@rpc.net Jim Landers Vice President, Corporate Finance (404) 321-2162 jlanders@rpc.net
